PER CURIAM.
Appellant has moved for leave to file in the trial court statement of proceedings .and evidence, time for so doing having expired. Appellee has moved to docket and dismiss the appeal because of appellant’s failure to take the necessary steps for appeal within the time limited by our rules.
Notice of appeal was filed April 10. Under our Rule 27(g) the statement of proceedings and evidence was required to be filed within ten days from that date and the time could have been extended by the trial court, under Rule 27(h), for another ten days. Appellant neither filed the statement nor sought an extension from the trial court. He waited eight days after his time had expired and then filed the present motion here under Rule 27(p). Furthermore, Rule 27(e) required that appellant file his statement of errors within five days from filing notice of appeal, but he has filed no such statement and has not requested leave to do so.
Our Rule 27(p) reserves to this court power to enlarge the time for taking any step on appeal except filing of notice of appeal, but provides that enlargement of time shall be for extraordinary reasons only. The reasons here given are that counsel has been engaged in other courts and overlooked the date the statement of proceedings and evidence was due. These reasons do not impress us as sufficiently weighty to warrant granting the relief sought. On several occasions we have pointed out that our rules were made not for the convenience of the court but for the benefit of litigants and counsel who have a right to rely upon them. Their purpose is the orderly and prompt disposition of appeals. Rarely has this court refused an extension of time when application therefor was made before the expiration date, but when counsel permits his time to expire and says he has been too busy to prepare and file a simple motion for extension, we fail to find the extraordinary reason required by our rule for granting relief. See Nash v. District of Columbia, D.C.Mun.App., 48 A.2d 469; Graves v. MacDonald, D.C. Mun.App., 47 A.2d 91; Bowers v. Basiliko, D.C.Mun.App., 38 A.2d 623; Stroup v. Howe, D.C.Mun.App., 32 A.2d 297.
The motion for leave to file statement of proceedings and evidence is denied, and the motion to docket and dismiss the appeal is granted.